NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on 12/21/2021.
 Claims 15, 18, 19 and 20 have been cancelled. Claims 21-23 are new. 
Claims 1-14, 16-17, and 21-23 are pending in the Application.
 
Continuity/ priority Information
The present Application 16675783, filed 11/06/2019 is a continuation of 15801444, filed 11/02/2017, now U.S. Patent No.10,692,584 which is a continuation of
14800067, filed 07/15/2015, now U.S. Patent No. 9,881,694.

Double Patenting
The nonstatutory double patenting rejection of Claims 1-14, 16-18, and 20 as being unpatentable over claims 1-16 of U.S. Patent No. 10,692,584, is withdrawn in view of the amendment to the Claims and Applicant's Remarks. 
Independent claims 1, and 18, as currently amended, recite additional features which are not disclosed, suggested, or rendered obvious by the claims of U.S. Patent No. 10,692,584, and as discussed and agreed to in the telephone interview conducted on December 20, 2021. As such, the claims   of U.S. Patent No. 10,692,584 cannot support a double patenting rejection of the claims of the instant application.  


 Allowable Subject Matter
Claims 1-14, 16-17, and 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance:   
During the interview conducted on December 20, 2021 with Applicant’s representative and the Examiner, the parties discussed the 112 and 102 rejections and agreed that a combination of features as recited in the current claims would overcome the 112 and 102 rejections. The Examiner also agreed to reconsider the double patenting rejection upon filing a formal response.  The proposed amendment discussed during the interview further includes the limitations "reprogramming the pattern mask register, before a second BIST run, to select the test pattem that is masked for the second BIST run" in Claim  1, and additionally "during the second BIST run, in response to determining that the test pattern is masked in the pattern mask register, skipping executing the test pattern a second time, and testing a next pattern” in Claim 18, pending further search and examination, which is now incorporated in the Claims.
The prior art of record fails to anticipate or render obvious, a method as recited among other limitations in the independent  Claim 1, masking the test pattern in a pattern mask register by setting a single bit that indicates the pass result in a location in the pattern mask register corresponding to the test pattern based on a pass signal 
Independent Claim 18, as currently amended, recites among other limitations, reprogramming the pattern mask register, before a second BIST run, to select the test pattern that is masked for the second BIST run, and during the second BIST run, in response to determining that the test pattern is masked in the pattern mask register, skipping executing the test pattern a second time, and testing a next pattern.
Consequently, Claims 1-14, 16-17, and 21-23 (Claims renumbered 1-19) are allowed over the prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: January 20, 2022
Allowability Notice 20220120
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov